Citation Nr: 0629669	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for paranoid 
schizophrenia.  


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel











INTRODUCTION

The veteran had active service from June 1981 to March 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision rendered in June 
2002 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The veteran failed to report for a scheduled hearing with a 
Judge from the Board at the RO in August 2006.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Additional evidence received since the September 1993 
rating decision does include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for paranoid schizophrenia.  


CONCLUSION OF LAW

As new and material evidence has been received since the RO's 
September 1993 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
paranoid schizophrenia have been met. 38 U.S.C.A §§ 5108, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. §§ 20.1100, 20.1103, 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, in light of the Board's reopening of the veteran's 
service connection claim, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed for that purpose.


The Merits of the Claim

In a September 1993 rating decision, of which the veteran was 
notified by letter in during the same month, the RO denied 
entitlement to service connection for paranoid schizophrenia.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 
(2005).

Thereafter, the veteran petitioned to reopen his claim of 
entitlement to service connection for paranoid schizophrenia 
in July 2001.  This appeal arises from the RO's denial to 
reopen this claim in a June 2002 rating decision.

A claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a); see also Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The definition of what constitutes new and material evidence 
was amended effective August 29, 2001.  66 Fed. Reg. 45,628 
(2001).  As the veteran's claim to reopen was filed in July 
2001, these changes do not apply to the present case.  Under 
38 C.F.R. § 3.156(a) (2001), new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In a June 2002 rating decision, the RO denied reopening the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

Evidence considered by the RO in the September 1993 rating 
decision included the veteran's service medical records; VA 
treatment records dated in 1990; and a May 1992 private 
psychologist evaluation report.  Service medical records 
dated in October 1987 showed a provisional diagnosis of 
situational adjustment.  Mental health clinic notes indicated 
that the veteran had suicidal thoughts due to problems and 
stress in May 1988.  Additional service medical records dated 
in January and March 1989 showed that the veteran had 
performed a suicidal gesture by cutting his wrist and listed 
a diagnosis of personality disorder NOS (not otherwise 
specified) manifested by poor impulse control, frustration 
tolerance, recurrent suicidal ideation, intense anger, and 
dysphoric mood.  A service separation examination report as 
well as an additional service psychiatric evaluation both 
dated in March 1989 did not indicate that the veteran 
suffered from a psychiatric disability.      

VA treatment records dated in 1990 showed treatment for an 
unrelated nasal condition.  The May 1992 private mental 
evaluation report listed a diagnosis of intermittent 
explosive disorder.  Thereafter, the veteran's service 
connection claim was denied in the September 1993 rating 
decision because the evidence of record failed to show 
treatment in service for paranoid schizophrenia as well as 
treatment for the claimed condition within one year after 
separation of service.  It was also noted that the veteran 
had no current diagnosis of paranoid schizophrenia.  Finally, 
the RO indicated that personality disorders, like mental 
deficiencies and congenital or developmental defects, are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations, including 38 C.F.R. § 3.303.

The evidence added to the claims file after the September 
1993 RO rating decision includes duplicate copies of service 
medical records; records from the Social Security 
Administration (SSA); a private mental status evaluation 
report dated in May 1996; private medical records dated 
between 2000 and 2001; and written statements submitted by 
the veteran.

After reviewing the new evidence submitted, some of the 
evidence submitted after the final September 1993 RO rating 
decision is considered both new and material.  Records from 
SSA showed that the veteran's primary diagnoses for receiving 
benefits are affective disorder and intermittent explosive 
disorder.  A May 1996 private psychological evaluation report 
listed an Axis I diagnosis of moderately severe intermittent 
explosive disorder and an Axis II diagnosis of borderline 
personality disorder.  Thereafter, it was noted that the 
clinical onset of the veteran's mental and personality 
problems was clearly early in his life.  The examiner also 
indicated that the veteran developed the explosive disorder 
which became increasingly prominent during his period in the 
military.  Private treatment records dated from 2000 to 2001 
show inpatient treatment at multiple facilities for varied 
psychiatric diagnoses including bipolar disorder, recurrent 
major depression disorder with psychosis, and schizoaffective 
disorder (paranoid and depressed).      
This evidence is considered material because it bears 
directly and substantially upon the issue of whether the 
veteran is entitled to service connection for his claimed 
psychiatric disability, as it showed that the veteran has 
been diagnosed with multiple current psychiatric disabilities 
as well as identified a clinical onset for his claimed mental 
problems.  In addition, the Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  See Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998)

Evidence received subsequent to the September 1993 rating 
decision, namely the private treatment records dated from 
2000 to 2001 and the May 1996 private mental status 
evaluation report, is new and material.  Consequently, the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia is reopened and reclassified as 
entitlement to service connection for an acquired psychiatric 
disability, to include paranoid schizophrenia, as the veteran 
has been diagnosed with multiple psychiatric disorders.  The 
Board is remanding the veteran's reopened claim and ordering 
additional development on the issue of entitlement to service 
connection for an acquired psychiatric disability, to include 
paranoid schizophrenia.   


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.  
To this extent only, the appeal is granted.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran to identify 
any additional VA and non-VA health care 
providers that have treated him for his 
claimed psychiatric disability during the 
period from June 2001 to the present.  
Obtain records from each health care 
provider the veteran identifies. 

2.  Thereafter, the RO/AMC should afford 
the veteran a comprehensive medical 
examination, to be conducted by a 
qualified physician, and accompanied by 
any clinical testing deemed appropriate 
by the examiner.  The claims folder, and 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner is requested to 
express an opinion as to whether any of 
the veteran's diagnosed psychiatric 
disabilities are related to any incident 
of military service, and state the 
reasons for such an opinion.  

For any diagnosed for any psychiatric 
disability found to have pre-existed 
military service, the examiner should 
determine whether it was aggravated in 
service.  In so doing, the examiner 
should offer an opinion as to whether 
such disability increased in severity 
during service and, if so, whether or not 
such increase was due to the natural 
progress of the disease.

3.  Readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disability, to include 
paranoid schizophrenia.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative (if any).  
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


